Citation Nr: 1103563	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  07-11 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1964 to March 1967.

This case comes to the Board of Veterans' Appeals (Board) from a 
July 2008 rating decision rendered by the St. Paul, Minnesota 
Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that there is further VA duty to assist the 
Veteran in developing evidence pertinent to the Veteran's claim 
for service connection for a right shoulder disability.  38 
U.S.C.A. §5103A (West 2002 & Supp. 2010); 38 C.F.R. §3.159 
(2010).

The Veteran and his representative contend that the Veteran now 
suffers from a right shoulder disability as a result of a 
trapezius muscle strain that occurred in service in September 
1964. 

In July 1997 the Veteran filed an Application for Compensation or 
Pension with the VA and indicated he was receiving Social 
Security Disability (SSD) benefits in the amount of $720.00 per 
month.  A letter from the VA dated September 1997 further 
indicates the Veteran was receiving SSD benefits in the amount of 
$8,640.00 per year.  Unfortunately, the Veterans claims file does 
not contain any documentation from the Social Security 
Administration pertaining to the Veteran's claim for SSD 
benefits.  Accordingly, the RO is instructed to obtain from the 
Social Security Administration all SSD documents pertaining to 
the Veteran.

The Veteran participated in a VA examination in December 2006.  
In the "Assessment/Diagnoses" section of the VA examination 
report, the VA examiner made the following notation, which reads 
in relevant part:  "Radiological workup reveals the following:  
x-ray of bilateral shoulders on 12/12/2006.  Comparison, October 
29, 2002..."  The Veteran's claim file is missing the October 29, 
2002 x-ray report.  The Board notes that the October 29, 2002 x-
ray report should be included in the Veteran's claims file, as 
this x-ray report was used by the VA examiner in making her 
diagnosis of the Veteran.

The Veteran also noted that his shoulder disorder was treated at 
the St. Cloud, Minnesota VA medical center and the Minneapolis, 
Minnesota VA medical center after he was treated by the private 
doctor; however, the Veteran failed to indicate when his 
treatment at the aforementioned VA medical centers began.  It 
appears the Veteran began his treatment at the St. Cloud and 
Minneapolis VA medical centers at some point after 1990.  
Unfortunately, the Veteran's claims file only contains VA 
treatment records from July 2004 to the present.  Accordingly, 
the Board is requesting that the RO obtain all outstanding VA 
treatment and examination records of the Veteran from the St. 
Cloud and Minneapolis VA medical centers from 1990 to the 
present.

Based on the absence of the foregoing documents and reports from 
the Veteran's claims file, it is clear the December 2006 VA 
examiner was not provided a complete record of the Veteran's 
medical history.  Thus, it does not seem likely to the Board that 
the December 2006 VA examiner considered all procurable and 
assembled data by obtaining all tests and records that might 
reasonably illuminate her medical analysis.  Jones v. Shinseki, 
23 Vet. App. 382, 390 (2010).  Accordingly, once all of the 
foregoing documentation and information is compiled and included 
in the Veteran's claims file, a complete and thorough VA 
examination should be provided to the Veteran.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (in service connection 
disability compensation claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim).

Accordingly, the case is REMANDED for the following action:

1.	 Request all records from the Social 
Security Administration related to the 
grant of Social Security Disability 
benefits to the Veteran.

2.	Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the St. Cloud VA medical center and 
the Minneapolis VA medical center since 
1990.  The RO must follow the procedures 
set forth in 38 C.F.R. §3.159(c) with 
regard to requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

3.	After completing the requested actions, 
the RO should schedule the Veteran for a 
VA examination by an examiner with 
appropriate expertise for the purpose of 
determining the nature and etiology of any 
current right shoulder disability.  The 
Veteran's entire claims file should be 
made available to the examiner and should 
be reviewed in conjunction with the 
examination.  All tests and studies deemed 
necessary by the examiner should be 
performed.  Based on a review of the 
entire claims file and the results of the 
examination, the examiner should express 
an opinion as to whether it is more 
likely, less likely, or at least as likely 
as not that any currently diagnosed right 
shoulder disorder is related to or was 
aggravated by the Veteran's active 
service.  A complete rationale for any 
opinions should be provided.  This report 
should also include a discussion of the 
Veteran's documented medical history as 
well as the Veteran's assertions regarding 
his symptomatology and the January 2007 
statement from the Veteran's wife 
regarding his symptoms.

4.	After the development requested above has 
been completed to the extent possible, the 
RO should re-adjudicate the issue of 
entitlement to service connection for a 
right shoulder disability.  If the benefit 
sought is denied, the Veteran and his 
representative, if any, should be provided 
a supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response before the record 
is returned to the Board.

The purpose of this REMAND is to fully develop the record; it is 
not the Board's intent to imply whether the benefits requested 
should be granted or denied.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. §7252 (West 2002 & Supp. 2010), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§20.1100(b) (2010).

